Citation Nr: 1628182	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-34 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) from February 18, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to January 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In March 2011, the Veteran testified before the undersigned Acting Veterans Law in a videoconference hearing.  A transcript of this proceeding has been associated with the electronic claims file.

In February 2014 and March 2015, the Board remanded the claim for additional development.

In a May 2016 rating decision, the Appeals Management Center (AMC) granted entitlement to TDIU from April 27, 2009, to February 18, 2014.  The rating decision, therefore, represented a complete grant of benefits with respect to this time period.  As such, and as will be discussed in greater detail below, the claim has been limited to entitlement to TDIU from February 18, 2014.

In addition, a May 2016 Supplemental Statement of the Case (SSOC) denied entitlement to an initial rating greater than 30 percent prior to April 1, 2014, for posttraumatic stress disorder (PTSD).  The SSOC was issued in error, as the March 2015 Board determination granted entitlement to an initial rating of 50 percent for PTSD prior to April 1, 2014, and denied a rating greater than 50 percent for that period.  The Board grant was effectuated in an April 2015 rating decision.  In a June 2016 statement, the Veteran's representative acknowledged that the SSOC was issued in error and that the Veteran appeared to have been confused by the SSOC because in May 2016 he submitted a VA Form 21-4138 indicating that all treatment for his PTSD was through VA.  As noted above, the SSOC clearly was issued in error and a claim for entitlement to an increased rating for PTSD is not in appellate status.  To the extent that the May 2016 filing was an attempt to raise a new claim for increased rating, effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office.  The Veteran is advised that if he wishes to open a claim, he do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the Veteran's representative in a June 2016 statement, the March 2015 Board remand specifically directed that the Agency of Original Jurisdiction (AOJ) consider whether TDIU was warranted even for the period since March 3, 2014, when a schedular 100 percent combined disability rating was in effect.  The Board discussed why consideration for this time period was necessary, in light of the holding of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280, 294 (2008) that "a TDIU rating for posttraumatic stress disorder (PTSD) alone would entitle [the Veteran] to SMC benefits [under section 1114(s)] as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating."

As discussed above, a May 2016 rating decision granted entitlement to TDIU, effective April 27, 2009.  The reason for the decision indicated that a grant was warranted "because the claimant is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  The foregoing suggests that the grant was based on a combination of service-connected disabilities, as opposed to a single disability rendering the Veteran unemployable, as would be required for SMC section 1114(s) benefits pursuant to the Court's holding in Bradley.  That said, the rating decision codesheet specifically indicated that TDIU was granted only to February 18, 2014, from which time the Veteran is in receipt of a 100 percent combined disability rating.  Thus, the above rating decision clearly failed to contemplate whether TDIU was warranted based on a single service-connected disability for the period from February 18, 2014, as directed by the March 2015 Board remand.  Therefore, a remand of the claim is required in order for the AOJ to comply with the Board's prior remand directives.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After undertaking any development deemed necessary, adjudicate the issue of entitlement to TDIU from February 18, 2014.  The determination should specifically consider whether entitlement to TDIU for this period is warranted based on a single service-connected disability and, if so, whether entitlement to SMC benefits pursuant to section 1114(s) are warranted.  If TDIU is not found to be warranted based on a single service-connected disability for the period from February 18, 2014, issue an SSOC to the Veteran and his representative and the issue should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




